Case 2:18-cv-01079-MRH Document 31-1 Filed 10/24/18 Page 1 of 12
          Case 2:18-cv-01079-MRH Document 31-1 Filed 10/24/18 Page 2 of 12
Page 2 – Ms. Colleen Aracri, Esq.



                                  Office of Government Information Services
                                 National Archives and Records Administration
                                               8601 Adelphi Road
                                         College Park, MD 20740-6001
                                                OGIS@nara.gov
                              Phone: (202) 741-5770, or toll free at (877) 684-6448
                                              Fax: (202) 741-5769

Lastly, you have the right to appeal this determination. You must submit any appeal within 90 calendar
days after the date of this letter. Using the services described above does not affect your right, or the
deadline, to pursue an appeal. An appeal must be in writing and must include a detailed statement of all
legal and factual bases for the appeal; it should be accompanied by a copy of this letter, the initial letter of
request, and any documentation that serves as evidence or supports the argument you wish the
Department to consider in resolving your appeal. Please address your appeal to:

                                                 Appeals Office
                                       Office of the Chief Privacy Officer
                                        U.S. Department of Education
                                     400 Maryland Avenue, SW, LBJ 2E320
                                         Washington, DC 20202-4536
                                        Email: EDFOIAappeals@ed.gov
                                              Fax: (202) 401-0920

Appeals may be submitted using the on-line form available at www.ed.gov/policy/gen/leg/foia/foia-appeal-
form.pdf.

After completing a search for records, OCR located ten (10) pages of records responsive to your request
that can be released to you in whole or in part under the FOIA. Under Exemptions (b)(7)(c) and (b)(6), OCR
withheld portions of seven (7) pages. Copies of these pages, containing required redactions, are enclosed.

Thank you for your interest. If you have any further questions about this matter, please feel free to contact
Mr. Robert Carey at (215) 656-8577 or robert.carey@ed.gov.


                                                                  Very Truly Yours,




                                                                  Wendella P. Fox
                                                                  Office Director
                                                                  Philadelphia Office
Enclosure
Case 2:18-cv-01079-MRH Document 31-1 Filed 10/24/18 Page 3 of 12
Case 2:18-cv-01079-MRH Document 31-1 Filed 10/24/18 Page 4 of 12
Case 2:18-cv-01079-MRH Document 31-1 Filed 10/24/18 Page 5 of 12
Case 2:18-cv-01079-MRH Document 31-1 Filed 10/24/18 Page 6 of 12
Case 2:18-cv-01079-MRH Document 31-1 Filed 10/24/18 Page 7 of 12
Case 2:18-cv-01079-MRH Document 31-1 Filed 10/24/18 Page 8 of 12
Case 2:18-cv-01079-MRH Document 31-1 Filed 10/24/18 Page 9 of 12
Case 2:18-cv-01079-MRH Document 31-1 Filed 10/24/18 Page 10 of 12
Case 2:18-cv-01079-MRH Document 31-1 Filed 10/24/18 Page 11 of 12
Case 2:18-cv-01079-MRH Document 31-1 Filed 10/24/18 Page 12 of 12
